DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 11/12/2020 have been entered and the actions follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the reference of Ohmura fails to disclose “...wherein, based on the recognizer not recognizing a target obstacle in an advancement direction of the vehicle, the driving controller causes the vehicle to run based on a first reference line that deviates to a first side of a road, and
….based on the recognizer recognizing the target obstacle in the advancement direction of the vehicle, the driving controller causes the vehicle to run based on a second reference line disposed closer to a center of the road than the first reference line, wherein the vehicle avoids the target obstacle based on the second reference line, and wherein the first reference line and the second reference line are different reference lines.”, see remarks.  
Examiner respectfully disagrees, Ohmura in figure 7, wherein the car 1 moves in the direction on line R1 if there is no obstacle present and the path R3 depending on the closeness of the obstacle and these R1 and R3 are two different lines, as claimed.  
Therefore, the rejections stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US 10,407,061).
With respect to claim 1 (exemplary claim), Ohmura discloses vehicle control system (see figure 1) comprising:
a recognizer that recognizes a surroundings status of a vehicle, (see figure 1, numerical 21 and 22; and figure 2, numerical 1 and col. 4, lines 59-65);
a driving controller that controls at least steering of the vehicle based on the surroundings status recognized by the recognizer, (see figure 1, numerical 10, col. 4, lines 48-52), as claimed.  
Wherein, based on the recognizer [not recognizing] a target obstacle in an advancement direction of the vehicle, the driving controller causes the vehicle to run based on a first reference line that deviates to a fist side of a road, and 
based on the recognizer recognizing the target obstacle in the advancement direction of the vehicle, the driving controller causes the vehicle to run based on a second reference line disposed closer to a center of the road than the first reference line, wherein the vehicle avoids the target obstacle based on the second reference line, and wherein the first reference line and the second reference line are different reference lines, (see figure 7, wherein the car 1 moves in the direction on line R1 if there is no obstacle present and the path R3 depending on the closeness of the obstacle and these R1 and R3 are two different lines, and R1 is deviating to one side of the road and R3 is deviating to the other side) as claimed.  
However, Ohmura fails to explicitly disclose not recognizing a target obstacle, as claimed.  
But, not recognizing is read as there is no obstacle in the path of the vehicle, which is detailed in the figure 7 path R1, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to utilize the teaching of Ohmura of utilizing the sensory data as obtained using camera and sensors mounted on a vehicle to avoid an obstacle while driving on the road in to the Ohmura system in order to yield the predictable results of vehicle running on a street between the lanes avoiding accidents.  

With respect to claim 2, Ohmura further discloses wherein the target obstacle is an object that inhibits running of the vehicle on the first reference line, (see col. 10, lines 24-25, vehicle 1 automatically decelerated) as claimed.

With respect to claim 13 as best understood, Ohmura further discloses wherein the second reference line is defined between the first reference line and a running line of a case in which the vehicle runs without coming into contact with the target obstacle, (see figure 7, the R1, R2 and R3 as the travel lines and the two end lines as the road lines) as claimed.

Claims 14 and 15 as best understood are rejected for the same reasons as set forth in the rejections for claim 1, because claim 14 and 15 are claiming subject matter similar to the scope claimed in claim 1.  

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663